DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that are considered to be both mathematical and mental processes. Specifically, the claims contain limitations related to collecting, analyzing and displaying the results of the collection and analysis of the received data, as is similar to Electric Power Group, also, the claims contains limitations that are considered mathematical formulas, equations or calculations and are considered to be Mathematical Concepts and are considered to be abstract. The dependent claims contain further additional limitations that build upon the abstract ideas without significantly more. See the updated 101 guidance issued in October 2019, sections A and C. This judicial exception is not integrated into a practical application because claims 15-20 do not recite any limitation that links the process to anything structurally significant as the hardware present in the claim to perform the claimed limitations and can be considered well known and generic processor/computer and hardware elements. The method of claim 15 is directed to the processing of collected radar data and it is not clear if the data is being actively collected or if the data is collected and stored in a database that the processor accesses the data to make the map updates. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinz in view of Fukuda et al. (Fukuda, US PGPub 2012/0293359.
	Referring to Claim 1, Heinz teaches a radar system including a transmitter and two spaced apart receivers, wherein the transmitter is configured to produce a radar chirp and each receiver is configured to receive raw radar data corresponding to a reflection of the radar chirp; (Fig. 2 #1; [0003]); a processor; and a memory, storing instructions which when executed by the processor causes the processor to: approximate a peak in the respective radar data from each of the spaced apart receivers ([0013-0015]); determine a direction of arrival (DOA) based on the approximated peak and Doppler speed ([0013-0015]); generate a reprojection map based on the direction of arrival and the approximated peak; and update a map with the reprojection map; [0016], but does not explicitly disclose nor limit determine a phase difference between the respective peaks; determine a Doppler speed associated with the raw radar data; determine a direction of arrival (DOA) based on the approximated peaks the phase difference, and the Doppler speed.
	However, Fukuda teaches the determination of DOA using, peaks, phase difference and Doppler speed; [0030], [0146] and [0166].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heinz with the processing parameters as taught by Fukuda so as to enhance direction accuracy.
	Referring to Claim 8, Heinz teaches a radar system including a transmitter and two spaced apart receivers, wherein the transmitter is configured to produce a radar chirp and each receiver is configured to receive raw radar data corresponding to a reflection of the radar chirp; 
	However, Fukuda teaches the determination of DOA using, peaks, phase difference and Doppler speed; [0030], [0146] and [0166].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heinz with the processing parameters as taught by Fukuda so as to enhance direction accuracy.
	
Claims 3, 4, 10, 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinz as modified by Fukuda in view of Holz.
	Referring to Claims 3 and 10, Heinz as modified by Fukuda teaches the processor but does not explicitly disclose nor limit further comprising instructions which when executed by the processor, causes the processor to smooth the received raw radar data.
	However, the process of smoothing data is well known, Holz teaches smoothing received radar data; [0102].

	Referring to Claims 4 and 11, Holz teaches further comprising instructions which when executed by the processor, causes the processor to apply a Gaussian transform to the received raw radar data; [0102].
	Referring to Claim 15, Heinz teaches receive raw radar data from two spaced apart receivers, the raw radar data corresponding to a reflection of a radar chirp; approximate a peak in the respective radar data from each of the spaced apart receivers; determine a direction of arrival based on the approximated peak; generate a reprojection map based on the direction of arrival and the approximated peak; and update a map with the reprojection map; see citations from Claim 1 above, but does not explicitly disclose nor limit these instructions are embedded on a non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: execute the above steps, nor determine a phase difference between the respective peaks, using the phase difference to find the DOA.
	However, Fukuda teaches the determination of DOA using, peaks, phase difference and Doppler speed; [0030], [0146] and [0166].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heinz with the processing parameters as taught by Fukuda so as to enhance direction accuracy.
	Further, Holz teaches the use of non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: execute instructions; [0006].

	Referring to Claim 16, Heinz as modified Fukuda and Holz teaches further comprising instructions which, when executed by the one or more processors, cause the one or more processors to: smooth the received raw data; and determine a Doppler speed associated with the smoothed raw radar data; wherein the direction of the arrival is based, at least in part, on the Doppler speed; see citations with respect to Claims 2 and 3 above.
	Referring to Claim 17, Holz teaches further comprising instructions which, when executed by the one or more processors, cause the one or more processors to apply a Gaussian transform to the received raw data; [0102].

Claims 5-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinz as modified by Fukuda in view of Adams.
	Referring to Claims 5 and 12, Heinz as modified Fukuda teaches the limitations of Claim 1, but does not explicitly disclose nor limit further comprising instructions which when executed by the processor, causes the processor to: retrieve a stored value associated with a stored distance, a stored direction of arrival, and a pixel in the map; detect a direction of arrival and a distance corresponding to the pixel; and modify the stored value based on a comparison of the stored direction of arrival and the stored distance to the detected direction of arrival and the detected distance.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heinz as modified Fukuda with the processing as taught by Adams as the PHD estimator is proven to be powerful and effective in multi-target tracking.
	Referring to Claims 6 and 13, Adams teaches further comprising instructions which when executed by the processor, causes the processor to: receive a range profile, the range profile corresponding to a stored value for a pixel in the map; modify the stored value for the pixel based at least in part on the received range profile; and modify a stored value for a neighboring pixel in the map based at least in part on one of the received range profile or the modified value for the pixel; see cited sections provided above.
	Referring to Claims 7 and 14, Adams teaches further comprising instructions which when executed by the processor, causes the processor to modify the stored value for the neighboring pixel based on a distance between the neighboring pixel and the pixel; see cited sections provided above.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinz as modified by Fukuda and Holz in view of Adams.
	Referring to Claim 18, Heinz as modified by Fukuda and Holz teach the limitations of Claim 15, but do not explicitly disclose nor limit causing the processor to: retrieve a stored value associated with a stored distance, a stored direction of arrival, and a pixel in the map; detect a 
	However, Adams teaches the instructions provided above, See page 44, 45, 52 and 53, specifically The Probability Hypothesis Density (PHD) Estimator and PHD SLAM Filter sections.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Heinz as modified Fukuda and Holz with the processing as taught by Adams as the PHD estimator is proven to be powerful and effective in multi-target tracking.
	With respect to Claims 19 and 20, see the rejections of Claims 13 and 14 above as they are the same limitations.	

	Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With respect to the 101 rejection above, the arguments that were filed are not persuasive as the Applicant has not identified practical application that the invention is related to, and the Examiner disagrees with the argument that significant hardware or detail operations are recited. A receiver for a radar is not significant as any radar contains a receiver, further, Claim 15 does not actually claim the receiver as an element of the claim just that data is received from a receiver. As stated above, the claim does not limit this data just being pulled form a server/data base. All that is claimed in Claim 15 is a processor that performs processing steps, which the MPEP has clearly shown is not significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2016/0161609 also teaches in [0063-0064] a process similar to the newly added limitations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WHITNEY MOORE/Primary Examiner, Art Unit 3646